TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00527-CV



                                  Roger J. Lerma, Sr., Appellant

                                                  v.

                                  Michael R. Maguire, Appellee



      FROM THE DISTRICT COURT OF CALDWELL COUNTY, 421ST JUDICIAL DISTRICT
            NO. 13-0-111, HONORABLE TODD A. BLOMERTH, JUDGE PRESIDING




                             M EM OR AN D UM OPIN ION


               Appellant has filed a motion requesting that this appeal be dismissed. We grant the motion

and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).




                                               Scott K. Field, Justice

Before Justices Puryear, Goodwin and Field

Dismissed on Appellant’s Motion

Filed: February 7, 2014